DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response to the amendment filed on 10/13/22 has been acknowledged. It is noted that claims 1-14 are pending in the application and claims 15-20 have been withdrawn.

Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive.

Applicant's arguments:
35 U.S.C. 102(a)(1) rejection: (Remarks pages 7-8)
Applicant argued pages 7-8 that Wood does not teach or suggest the feature "a detector positioned to measure light from the light source that has been reflected from a tapered wall of a substrate." and the feature “a measuring device configured to determine a characteristic of the tapered wall” recited as in amended claim 1.

Response to Arguments:
This argument is not persuasive.
It is respectfully pointed out to applicant that, as stated in the previous Office action, Wood discloses clearly the claimed language of the present invention recited as in claim 1 (see below Office action, claim 1).
In response, the Office respectfully disagrees with the applicant's arguments and submits that the Office position is based on the fact that it is well settled that, during examination proceedings, claims are given their broadest reasonable interpretation and a claim must be read in accordance with the percepts of English grammar and words should be given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983).
Further, the Office respectfully disagrees with the applicant's arguments and submits that the Office position is based on the fact that it is well settled that, the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977).
In view of the above set forth by the Court, the Office respectfully pointed out to applicant that the argument “a detector positioned to measure light from the light source that has been reflected from a tapered wall of a substrate and a measuring device configured to determine a characteristic of the tapered wall” is anticipated by the description in Wood of a system comprising a stage (16 @ figure 4); a light source (13a, 13b @ figure 3) for transmitting light to the stage (16 @ figures 3-4); a detector (14a-14b @ figure 1) positioned to measure light reflected from a tapered wall (23 @ figure 5) of a substrate (20 @ figures 4-5) disposed on the stage (16 @ figure 4) at about 90 degrees to the tapered wall (23 @ figure 5), wherein a first angle (figure 5 and col.2 line 65 to col.3 line 13: e.g., The side wall 16 is provided with a surface configuration to reduce the amount of light reflected from the sources 13a, b back towards the detectors 14a, b. As shown in section in FIG. 4, the surface of side wall 16 is provided with an array of triangular facets 20. As shown in FIG. 5, the facets 20 serve to direct light incident thereon in a non-uniform manner such that a major part of the incident intensity is directed transversely of the path 10 … and col.3 lines 22-35: e.g., Thus, by provision of the facets 20, only a small proportion of the energy from sources 13a, 13b reaches the detectors 14a, 14b in the absence of a coin) between the detector (14a, 14b @ figure 1) and a longitudinal axis (21 @ figure 5) of a tapered structure (22, 23 @ figure 5) of the substrate (20 @ figures 4-5) comprising the tapered wall (23 @figure 5) depends at least in part on a second angle (angle create by two lines 21 and 22 @ figure 5) between the tapered wall (22 @ figure 5) and the longitudinal axis (21 @ figure 5); and a measuring device (27 @ figure 2) to determine a characteristic of the tapered wall (23, 23 @ figure 5) of the substrate (20 @ figures 4-5 and col.3 lines 45-54: e.g., A number of different designs of facet 20 can be used to achieve the desired result. For example, as shown in FIG. 6, the facets may be triangular in plan view and arranged in a two dimensional array. Alternatively, they could be longitudinal ribs. In another configuration, an array of conical identations is provided in the surface of side wall 16, which act as traps for incident radiation from the source 13a, 13b).
As such, the Office reasonably interprets claim 1 given their broadest reasonable interpretation and in accordance with the percepts of English grammar and given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983); and based on the fact that it is well settled that, the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977).
Therefore, it is respectfully pointed out to applicant that, as stated in the previous Office action, does disclose the claimed invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US Patent No. 5,515,960).
Regarding claim 1; Wood discloses a system, comprising:
a stage (16 @ figure 4);
a light source (13a, 13b @ figure 3) for transmitting light to the stage (16 @ figures 3-4);
a detector (14a-14b @ figure 1) positioned to measure light reflected from a tapered wall (23 @
figure 5) of a substrate (20 @ figures 4-5) disposed on the stage (16 @ figure 4) at about 90 degrees to
the tapered wall (23 @ figure 5), wherein a first angle (figure 5 and col.2 line 65 to col.3 line 13: e.g., a
ray of light 21 incident normally upon the side wall 16 is directed by triangular surfaces 22, 23 in a direction 24 at a non-normal angle 6, so that the major portion of the energy is directed away from the detectors 14a, 14b. The multiple reflections also cause light additionally to be absorbed, also inhibiting light from returning to the reflectors) between the detector (14a, 14b @ figure 1) and a longitudinal axis (21 @ figure 5) of a tapered structure (22, 23 @ figure 5) of the substrate (20 @ figures
4-5) comprising the tapered wall (23 @figure 5) depends at least in part on a second angle (angle create by two lines 21 and 22 @ figure 5) between the tapered wall (22 @ figure 5) and the longitudinal axis (21 @ figure 5); and
a measuring device (27 @ figure 2) to determine a characteristic of the tapered wall (23, 23 @ figure 5) of the substrate (20 @ figures 4-5). See figures 1-6
Regarding claim 14; Wood discloses the tapered structure (20 @ figures 4-5) comprises a plurality of tapered structures (22, 23 @ figure 5); and the stage (16 @ figures 4-5) is adjustable to reposition the substrate (20 @ figure 5) for the detector (14a, 14b @ figure 1) to measure light reflected from the tapered wall (22, 23 @ figure 5) of each tapered structure (20 @ figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of Geiger et al (US 2015/0108353).
Regarding claims 2-3; Wood discloses all of feature of claimed invention except for the first angle is up to about 60 degrees. However, Geiger et al teaches that it is known in the art to provide the first angle is up to about 60 degrees and the second angle is about 30 degrees (figures 2-3 and paragraph [0030]: e.g., The relatively high angle of incidence results in a relatively high intensity of diffuse reflectance, such that the amount of light diffusely reflected along a light detection path 50 (e.g., β=200) for detection by the light detecting elements 18 is relatively high (i.e., the amount of detected light is interpreted as a digital high value)). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Geiger et al for the purpose of improving a highly diffuse reflectance material in the system tolerances.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of Gaab et al (US 2018/0332665).
Regarding claim 6; Wood discloses all of feature of claimed invention except for the detector has a working distance larger than about 10 mm. However, Gaab et al teaches that it is known in the art to provide the detector has a working distance larger than about 10 mm (paragraph [0088]: e.g., The optical power is detected by means of a thermoelectric detector at a predetermined working distance of 10 mm from the emission surface of the infrared emitter). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Gaab et al for the purpose of allowing for sufficiently high homogeneity even at very low distances at which the intensity of the radiation is high as well.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of Scheiner (US 2010/0284027).
Regarding claim 7; Wood discloses all of feature of claimed invention except for the characteristic comprises at least one of surface roughness, linearity, shape, or defects. However, Scheiner teaches that it is known in the art to provide the characteristic comprises at least one of surface roughness, linearity, shape, or defects (paragraph [0019]: e.g., the one or more parameters of the via-holes may be selected from the followings: geometrical profile, cross-section profile, depth, width, slope, undercut, hole opening shape, aspect-ratio, sidewall slope, sidewall slope variation, bottom rounding, surface roughness, surface absorption, surface coating of the via-holes). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Scheiner for the purpose of controlling the depth of the holes is critical for reaching a correct vertical location.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of MacCraith et al (US Patent No. 7,655,475).
Regarding claim 8; Wood discloses all of feature of claimed invention except for the characteristic comprises features having a height of nanometer scale over a micrometer measurement range, and the measuring device determines whether the characteristic of the tapered wall is above or below a threshold. However, MacCraith et al teaches that it is known in the art to provide the characteristic comprises features (h, w, t @ figures 8a-8b) having a height of nanometer scale over a micrometer measurement range, and the measuring device determines whether the characteristic of the tapered wall is above or below a threshold (col.13 lines 49-58: e.g., as mentioned earlier, its evaluation can be based on various criteria. Once this angle is determined, the values of the other parameters characterising the configuration, such as W, h and t (see FIG. 8a), can be found from simple geometry. Subsequently, the values can be proportionately scaled up or down. The scaling factor is primarily determined by the target application and the technology employed in the fabrication process). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by MacCraith et al for the purpose of improvement of the performance of the luminescence-based chemical sensors and bio-sensors.
Regarding claim 9; Wood discloses all of feature of claimed invention except for the substrate comprises glass. However, MacCraith et al teaches that it is known in the art to provide the substrate comprises glass (702 @ figure 8a). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by MacCraith et al for the purpose of improvement of the performance of the luminescence- based chemical sensors and bio-sensors.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of Mayers et al (US 2008/0149948).
Regarding claim 10; Wood discloses all of feature of claimed invention except for the tapered wall extends between first and second openings at opposite ends of the tapered structure, and the first and second openings independently have diameters ranging from about 1.5 mm to about 2.5 mm. However, Mayers et al teaches that it is known in the art to provide the tapered wall (703 @ figure 7) extends between first and second openings (figure 7) at opposite ends of the tapered structure (720 @ figure 7), and the first and second openings independently have diameters ranging from about 1.5 mm to about 2.5 mm (paragraph [0081]: e.g., protrusion has an elevation of about 100 nm to about 1 cm above a plane or the curvature of a surface. In some embodiments, a protrusion has a minimum elevation of about 100 nm, about 200 nm, about 300 nm, about 500 nm, about 1 μm, about 2 μm, about 5 m, about 10 um, about 20 μm, about 50 μm, about 100 μm, or about 200 μm above the plane or curvature of a surface. In some embodiments, a protrusion has a maximum elevation of about 1 cm, about 5 mm, about 2 mm, about 1 mm). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Mayers et al for the purpose of improving the output efficiency of the edge-emitting LEDs by permitting non- transparent conductive materials to be employed in the devices.
Regarding claim 11; Wood discloses all of feature of claimed invention except for the tapered structure has a height ranging from about 0.3 mm to about 1 mm. However, Mayers et al teaches that it is known in the art to provide the tapered structure has a height ranging from about 0.3 mm to about 1 mm (paragraph [0081]: e.g., a protrusion has a maximum elevation of about 1 cm, about 5 mm, about 2 mm, about 1 mm). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Mayers et al for the purpose of improving the output efficiency of the edge-emitting LEDs by permitting non-transparent conductive materials to be employed in the devices.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of Sapiens et al (US 2016/0334326).
Regarding claims 12-13; Wood discloses all of feature of claimed invention except for the stage comprises a rotation stage and a translation stage, wherein the rotation stage is disposed over the translation stage or the translation stage is disposed over the rotation stage. However, Sapiens et al teaches that it is known in the art to provide the stage (125 @ figure 4) comprises a rotation stage (110 @ figure 4) and a translation stage (112 @ figure 4), wherein the rotation stage (110 @ figure 4) is disposed over the translation stage (112 @ figure 4) or the translation stage is disposed over the rotation stage. It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Sapiens et al for the purpose of improving measurement resolution with smaller measurement box sizes.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including discloses the detector further comprises a fold mirror; and a third angle between an axis of the detector and the fold mirror is about 45 degrees, such that the fold mirror directs the reflected light to the detector in set forth of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Choi (US 2018/0138330) discloses a photo detection device comprising a contact layer through which light enters; an absorbing region positioned such that light admitted through the contact layer passes into the absorbing region.
2) Mao et al (US 2013/0207212) discloses a backside illuminated image sensor includes a semiconductor layer and a trench disposed in the semiconductor layer. The semiconductor layer has a frontside surface and a backside surface
3) Yun et al (US 2005/0282300) discloses systems and methods for performing inspection and metrology operations on metallization processes such as on back-end-of-line (BEOL) metallization thickness and step coverage are disclosed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 28, 2022


						/SANG H NGUYEN/                                                                          Primary Examiner, Art Unit 2877